Citation Nr: 1231347	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-26 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a increased disability ratings for service-connected posttraumatic stress disorder (PTSD), currently rated 70 percent disabling.

2.  Entitlement to service connection for ischemic heart disease, associated with herbicide exposures, for purposes of entitlement to retroactive benefits.

3.  Entitlement to service connection for hairy cell leukemia or other chronic B-cell leukemias (previously claimed as anemia), associated with herbicide exposures, for purposes of entitlement to retroactive benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970 and from September 1970 to August 1971.

The PTSD issue comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision in which the RO, in pertinent part, assigned a 50 percent rating for PTSD, effective September 1, 2005.  This issue was previously before the Board in March 2009 when it was remanded to provide the Veteran with an opportunity to testify before a Board hearing, and in February 2010 when it was remanded for additional development.  The Veteran testified before a Board hearing concerning this issue in December 2009.  A transcript of the hearing is of record.

The service connection issues come to the Board on appeal from a February 2012 RO rating decision.  The Veteran has filed a notice of disagreement dated in June 2012 addressing these issues.  As a statement of the case has not been issued on these matters, remand is required per Manlincon v. West, 12 Vet. App. 238 (1999).

Since the time of the Board's prior February 2010 remand of the PTSD issue, a December 2011 RO rating decision partially granted the appeal and assigned a 70 percent rating for PTSD effective from September 1, 2005.  This rating covers the entire period on appeal since the date of the Veteran's August 31, 2005 claim; a temporary 100 percent disability rating for PTSD (due to hospitalization) was in effect until the September 2005 effective date of the 70 percent rating.  Additionally, the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU) was part of this appeal at the time of the Board's February 2010 remand, but that issue is no longer on appeal because the RO's December 2011 rating decision fully granted TDIU effective from September 1, 2005.

The issues of entitlement to service connection for ischemic heart disease and entitlement to service connection for hairy cell leukemia or other chronic B-cell leukemias (previously claimed as anemia), both claimed as associated with herbicide exposures and considered for the purposes for retroactive benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence reflects that the Veteran's service-connected PTSD has been productive of a disability picture generally characterized by occupational and social impairment, with deficiencies in most areas; the evidence shows that the pathology does not more nearly approximate a disability picture featuring total occupational and social impairment.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in September 2005.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

The RO provided the appellant with additional notice, including in May 2008 and May 2009, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  While the May 2008 and May 2009 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated, most recently in a December 2011 supplemental statement of the case, following the provision of notice.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained private and VA treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran pertinent VA examinations in September 2005, November 2006, August 2008, June 2010, and June 2011.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Law and Regulations

The Veteran claims entitlement to assignment of an increased initial disability rating for his service-connected PTSD.  He essentially contends that this disability has been more severely disabling than the assigned rating reflects.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file (including the Virtual VA electronic claims file), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  The Board notes that review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal aside from what is discussed in this decision.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged' ratings."  Id. at 126.

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, Diagnostic Code 9411), a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further appears to have acknowledged that without those examples, differentiating between evaluations would be extremely ambiguous.  Id. at 442.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ( "although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Factual Background

The most recent evidence in this case features a June 2011 VA examination report presenting a detailed discussion of both the Veteran's symptom complaints and the examiner's findings concerning the features and severity of the Veteran's psychiatric symptoms.  As discussed below, the Veteran's symptom complaints and the pertinent documented psychiatric findings have been largely consistent throughout the period on appeal.  There is a substantial quantity of pertinent evidence with largely consistent or repetitive presentations of the Veteran's symptom complaints and psychiatric functioning.  To avoid excessive repetition of symptoms and findings, the Board shall discuss the June 2011 VA examination in thorough detail and then focus the discussion of the additional and earlier evidence upon information that contrasts or supplements the presentation of the previously covered evidence.

The June 2011 VA examination report presents relevant findings concerning the Veteran's psychiatric disability on appeal.  The report notes that the Veteran had suicidal ideation (documented in VA treatment reports) within the prior year.  The Veteran reported that his medication helped with sleep and decreased his irritability and anxiety.  The Veteran reported that his anger group therapy helped him manage his anger.  Mental status examination revealed the Veteran to be alert, oriented and attentive.  His mood appeared dysphoric and his affect was anxious.  His speech was a regular rate and rhythm.  There was some evidence of psychomotor agitation.  The Veteran's eye contact was good.  The Veteran was cooperative and pleasant.  His thought process was logical and coherent.  His thought content was devoid of current auditory or visual hallucinations.  There was no evidence of delusional content.  The Veteran denied current thoughts of hurting himself or hurting others.  The Veteran reported having attempted suicide three times, most recently in 2005.  The Veteran reported having most recently acted physically aggressively with somebody was a few weeks prior to the examination.; he "almost cut a young man" and said he always carries a knife.  The Veteran's memory was mildly to moderately impaired for immediate information.  His memory was fairly intact for recent and remote events.  The Veteran was able to concentrate well enough to spell "world" backwards.  He was able to interpret a proverb.  His intelligence was estimated to be in the average range, and the Veteran had fair insight into his current condition.

The June 2011 VA examination report assigned a GAF score of 50, and proceeded to further discuss pertinent symptoms.  The examiner discussed that the Veteran was "exhibiting severe symptoms associated with" his PTSD.  The examiner cited intrusive thoughts of combat daily, nightmares 3-4 times per month, flashbacks twice per month, and psychological and physiological reactivity to gun fire or loud noises.  The examiner discussed the Veteran's reported avoidance of talking of combat, avoidance of crowds, and avoidance of news about the war or war movies.  The examiner described that the Veteran's affect was constricted, and the Veteran described emotional detachment from others and less interest in activities.  The Veteran described sleeping for 6 hours in a 24 hour period, for no more than 3 hours at a time.  The Veteran reported problems with irritability and described having road rage.  The Veteran described staying alone much of the time because he fears that he is going to get violent with people.  The Veteran reported problems with concentration.  He also reported an exaggerated startle reaction to loud noises and unexpected approaches.  He reported a hypervigilant style.  The Veteran reported depression with low energy, low motivation, fatigue, decreased feelings of hope and worth, and decline in his appetite.  The Veteran perceived that these symptoms had been present since 1971 but have gotten worse without remission.  The Veteran reported that he will go up to a week without taking a bath.  The examiner commented that, regarding the Veteran's social adaptability and interactions with others as well as his ability to maintain employment or perform job duties adequately, "this appears to be severely impaired."  The examiner explained that he would estimate the Veteran's overall level of disability "to be in the severe range," although the Veteran "appears capable of handling his own funds."

The June 2011 VA examiner concluded that the Veteran's PTSD "does render him unable to secure and maintain substantially gainful employment given the fact that he has problems with sleep, concentration to the point that he cannot even do his art work, and he has severe problems with anger."  The examiner cited that the Veteran carries a knife and had recently almost cut someone, and that he experiences road rage.  The examiner cited that the Veteran isolates himself even from family members because he is afraid of his anger.  The examiner stated that "[t]hese symptoms certainly prevent the Veteran from being able to secure and maintain substantially gainful employment."  The examiner confirmed a diagnosis of PTSD.

A June 2010 VA examination report presents relevant findings concerning the Veteran's psychiatric disability on appeal.  This report describes the Veteran's psychiatric history and current symptoms with details essentially consistent with the more recent June 2011 VA examination report (with the most notable contrast perhaps being in the absence in the June 2010 report of any reference to a recent incident of nearly harming another person, as was reported at the time of the June 2011 VA examination report).  The examiner confirmed a diagnosis of PTSD.  A GAF score of 42 was assigned in connection with the June 2010 VA psychiatric examination.

An August 2008 VA examination report also presents psychiatric findings relevant to this appeal.  By and large, the August 2008 report presents an account of symptom history consistent with the information discussed in the more recent VA examination reports.  At that time, the Veteran reported that he was adequately able to complete his activities of daily living.  The examiner noted that the Veteran was alert and oriented to person, place, and month, but was not oriented as to the date.  Thought process was linear, history was adequate, affect was blunted, insight was demonstrated, spontaneous speech was grammatic, fluent and free of paraphasias.  Attention was mildly impaired, and the Veteran recalled one out of three words at five minutes.  The Veteran identified the current and past presidents.  The Veteran described some history of vague experiences of having "visions."  The Veteran reported a history of suicidal ideation, but denied current plans to commit suicide.  The Veteran denied homicidal ideation.  The examiner confirmed a diagnosis of PTSD.  A GAF score of 42 was assigned at that time.  The report otherwise discusses symptoms essentially consistent with those shown in the more recent pertinent evidence, characterizing "demonstrated severe impairment in functioning related to the symptoms of PTSD" with social and occupational impairments.

A November 2006 VA examination report describes relevant findings from psychiatric evaluation of the Veteran at that time.  The Veteran described a symptom history essentially consistent with what has been discussed in the more recent psychiatric reports of record, with particular attention to the Veteran's history of difficulties slapping or attacking people.  Mental status examination at that time revealed the Veteran to be alert and oriented to personal information and place.  Temporal orientation was normal.  He provided an accurate history.  Insight was adequate.  Affect was blunted.  Response latencies were normal.  He demonstrated adequate attention and was not distractible.  Spontaneous speech was fluent, grammatic, and free of paraphasias.  Immediate, recent, and remote memories were all within normal limits.  The Veteran was noted to be logical and goal-directed.  He reported symptoms of depression, denied suicidal ideation or plan, and denied homicidal ideation or plan.  There was no evidence of disorder in thought process or content.  He made good eye contact.  There was no pressured speech or grandiosity noted.  There was no motor activity or restlessness noted.  There were no tics or odd motor behaviors noted.  The examiner diagnosed chronic moderate to severe PTSD.  A GAF score of 45 was assigned at that time.  The examiner characterized the disability as featuring "severe impairment in social functioning, [and] a severe degree of impairment in occupational functioning.  His overall level of disability is severe."  The Veteran was considered competent to manage his own funds.

A January 2007 addendum to the November 2006 VA examination report indicates that the examiner had the opportunity to review the claims-file, and after such review made no changes to the findings reported in the November 2006 VA examination report.

A September 2005 VA examination report is the earliest compensation and pension examination report with relevant findings concerning the issue and period on appeal in this case.  This report discusses the Veteran's history of symptoms with details consistent with those reported in the more recent VA psychiatric examination reports.  The Veteran reported that he was capable of performing his activities of daily living at that time.  Mental status examination revealed that the Veteran was alert and oriented to personal information and place.  Temporal orientation was normal.  The Veteran provided an accurate history, insight was adequate, affect was blunted, response latencies were normal, and he demonstrated adequate attention and was not distractible.  Spontaneous speech was fluent, grammatic, and free of paraphasias.  Immediate, recent, and remote memories were all within normal limits.  The Veteran was noted to be logical and goal-directed.  He was reporting dysphoria but denied other symptoms of depression.  The Veteran denied suicidal ideation or plan.  He denied homicidal ideation or plan.  There was no evidence of disorder in thought process or content.  He made good eye contact.  There was no pressured speech, grandiosity, or irritability noted during the examination.  There was no motor overreactivity or restlessness noted.  There was no psychomotor retardation noted.  There were no tics or odd motor behaviors noted.  The examiner diagnosed chronic moderate PTSD.  A GAF score of 50 was assigned at that time.  The examiner went on the discuss a characterization of the symptoms as presenting a "moderate to severe degree of impairment" in social functioning and occupational functioning, with an overall "moderate" level of disability.  The Veteran was considered competent to manage his own funds.

Numerous other treatment reports from during the period on appeal are of record, including numerous reports from the Veteran's participation in group therapy sessions.  In sum, these reports do not present information substantially adding to or contradicting the pertinent information presented in the evidence discussed in this decision.  Many of the reports are prepared by licensed social workers and are less detailed than the findings from the detailed psychiatric reports discussed in this decision.  Except where discussed in this decision, the only potentially pertinent contrasts between the brief treatment records and the more detailed psychiatric reports do not offer any finding that would be more favorable to the Veteran's claim than the findings the Board has accepted in the evidence discussed in this decision.

VA treatment records associated with the time around the Veteran's inpatient psychiatric hospitalization in July and August 2005 include documentation of a psychiatric assessment assigning a GAF score of 35 in July 2005.

An August 2005 VA medical report  assesses the Veteran's employability as: "Unemployable due to chronic severe post traumatic stress disorder, with persistent symptoms and frequent flare-ups having an adverse impact on several of his physical illnesses...."  

A December 2005 VA treatment record indicates that the Veteran reported feeling "much much better" following his inpatient stay.

A May 2006 VA treatment report shows that the Veteran was assigned a GAF score of 61 upon examination at that time.

A June 2006 VA treatment report shows that the Veteran was assigned a GAF score of 60 upon examination at that time.

A December 2006 written statement from the Veteran reported that he felt that VA examination findings had neglected to consider his "daily panic attacks, obsessive behavior, irritability and violence, ... [and] current suicide thoughts."

A March 2008 VA treatment record indicates that the Veteran's medications caused him to feel "too tranquil" and he felt his memory was worsening.

An August 2007 VA treatment report noted, most pertinently, that the Veteran had been manifesting some homicidal ideation with regard to a specific individual, but still had good impulse control and otherwise had cognitive functioning at the same level (or better) than shown in the more detailed VA psychiatric reports.

A June 2007 VA treatment report notes that the Veteran was managing his memories better, but had worsening nightmares associated with news of the Iraq war.

A July 2008 VA treatment record discusses "moderate impairment" in social and occupational functioning, notes suicidal thoughts without plans or means, and notes that the Veteran "continues to obsessively check his doors and locks throughout the night which interrupts his sleep pattern."

An August 2008 VA treatment record indicates that the Veteran was assigned a GAF of 55, although with notation of essentially the same symptoms and severity of disability as noted in the VA psychiatric examination reports.

September 2008 treatment records show that the Veteran was voluntarily hospitalized due to suicidal ideation.  Mental status examination revealed findings consistent with those shown in the VA examination reports discussed above.  A GAF of 50 was assigned at that time, and the Veteran was determined to be a low risk for suicide at that time (in the course of his hospital treatment).

Multiple October 2008 VA treatment reports note that the Veteran had a positive suicide risk screen and increasing feelings of anger and violence, apparently partly associated with a decline in his spouse's health.

The Veteran's testimony at his December 2009 Board hearing also discussed his history and symptom complaints in a manner consistent with the presentation of that information in the evidence discussed above.  This testimony is further supplemented by a number of written statements from the Veteran featuring descriptions of his difficulties with symptoms such as irritability and anger.

VA medical records from the more recent years, including as contained in Virtual VA, feature additional group therapy and social worker notes.  The records do not present information significantly adding to or contradicting the evidence discussed from the more detailed evidence in this case.  The Board notes that the information in this evidence is consistent with or less favorable to the Veteran's claim than the findings accepted by the Board in the more detailed evidence discussed above (some of the social worker reports from 2010 in Virtual VA include apparent GAF scores of 60 for those times).

The Veteran also submitted an undated statement that he describes was prepared for the signature of a VA psychiatrist, and the Veteran explains that the doctor declined to sign it.  The statement thus has not been considered in the Board's analysis.

Analysis

To meet the criteria for a 100 percent disability rating, the evidence must show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.

There is no doubt that the Veteran's PTSD results in significant impairment.  This is reflected by the assignment of the current 70 percent rating.  The Board has carefully reviewed the evidence, but is led to the conclusion that the record simply does not demonstrate the types and degrees of the symptoms set forth as examples of the symptoms which would warrant assignment of a 100 percent schedular rating.

With consideration of all of the numerous items of evidence presenting competent findings concerning the Veteran's psychiatric health, the evidence does not indicate gross impairment in thought processes or communication; the Veteran has been repeatedly observed to be without such impairment by trained professionals throughout the period on appeal.  The evidence repeatedly indicates that the Veteran is without persistent delusions or hallucinations during psychiatric evaluation.  The Veteran has not manifested grossly inappropriate behavior as characterized by any trained medical professional.  Although the Veteran has clearly experienced significant difficulties with suicidal ideation and unprovoked irritability with periods of violence, these symptoms are expressly contemplated by the assigned 70 percent disability rating.  The evidence simply does not indicate that these symptoms have risen to the level of making the Veteran a persistent danger of hurting self or others; the Veteran has succeeded in controlling his impulses and removing himself from situations which he fears may provoke him.  Although the Veteran has indicated that he spends much of his time alone and sometimes goes several days without bathing, the evidence indicates that the Veteran has remained consistently able to perform activities of daily living and maintenance.  Both while living with his wife as well as during the recent years in which he has lived alone and primarily taken care of himself, his appearance for evaluations and treatment and his reports of circumstances reflect an essential ability to perform the activities of daily living and maintenance.  Although the Veteran has on at least one occasion been unsure of the date during an evaluation, he has consistently been determined (as expressly noted in numerous reports) to be oriented to time (aside from occasional uncertainty of the specific date) and place.  Finally, although the Veteran has reported having some difficulty with his memory, these descriptions correspond to the severity of memory loss contemplated by the currently assigned disability rating (as described in criteria for lower ratings); the evidence and testimony in this case directly address the Veteran's memory function and show no memory loss comparable to forgetting the names of his closest relatives, his own occupation, or his own name.

To the extent that the Veteran's significant PTSD symptomatology manifests in occupational and social impairment with deficiencies in most areas, such level of disability is expressly contemplated by the 70 percent disability rating assigned.  To the extent that some evidence indicates that the Veteran is unemployable due to the severity of his PTSD, and acknowledging that the Veteran has been granted a total rating on the basis of unemployability, such information pertains to a determination of employability which is separate and distinct from the schedular evaluation of the Veteran's PTSD under the applicable rating criteria.  The Board finds that the Veteran's PTSD does not manifest in total occupational and social impairment due to the types of symptoms matching or comparable to those contemplated by the criteria for a 100 percent disability rating.  The evidence simply does not show that the Veteran's PTSD disability picture more nearly approximates the level of impairment and types of symptoms listed for a 100 percent rating.

The Board has considered the GAF scores assigned by various psychiatric medical professionals and in various social worker consultation reports.  Aside from the GAF score associated with the Veteran's time of hospitalization just prior to the Veteran's filing of this claim (a period for which a 100 percent rating is already in effect), the documented range of GAF scores denote, at the lowest end, serious symptoms such as suicidal ideation OR any serious impairment in social, occupational, or school functioning.  The higher end of the range of the Veteran's GAF scores is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  These GAF scores, consistent with the breadth of the probative and detailed evidence in this case, most nearly match the severity of disability contemplated by the criteria for a 70 percent disability rating and do not demonstrate severity of symptomatology meeting the criteria for a 100 percent disability rating.

The Board stresses to the Veteran that a significant level of impairment due to the PTSD has already been recognized by assignment of the 70 percent rating.  However, the Board is bound to apply the regulatory criteria for rating PTSD, and 

for the reasons set forth above the Board finds that the preponderance of the evidence is against assignment of a rating in excess of 70 percent.

Staged ratings are not for application since the Veteran's PTSD is adequately contemplated by the now-assigned 70 percent rating during the entire time period in question since the filing of his claim for an increased rating.  The preponderance of the evidence is against the claim for a rating in excess of 70 percent for PTSD.  Should the disability increase in severity in the future, the Veteran may always file a new claim for an increased rating.

The Board briefly notes that the 70 percent rating assigned for PTSD is effective from September 1, 2005.  The claim leading to this appeal was filed (as determined by the RO in its December 2005 rating decision) on August 31, 2005.  In the year prior to these dates, there was a period of a 30 percent rating for PTSD and a period of a temporary 100 percent rating for PTSD.  Under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  See 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).  Concerning the portion of the year prior to the Veteran's filing of this claim, the Board has reviewed the evidence and finds no evidence demonstrating a factually ascertainable increase in disability prior to the time of the July 2005 psychiatric hospitalization for which a 100 percent rating has already been assigned.  The relatively summary and non-detailed consultation information in the evidence prior to the July 2005 hospitalization does not demonstrate a factually ascertainable increase in severity.  The Veteran has not suggested that any evidence prior to the date of the claim has otherwise demonstrated a factually ascertainable increase in the severity, and the Veteran has not raised any contentions in this appeal expressly seeking revision of the effective date for the increased ratings that have been assigned.  This decision of the Board addresses the Veteran's contentions in this case, and no further discussion of the period prior to the date of the claim is warranted.

In sum, the Board concludes that the preponderance of the evidence is against entitlement to a rating in excess of 70 percent.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is not warranted.  To this extent, the appeal is denied.


REMAND

A February 2012 RO rating decision denied entitlement to service connection for ischemic heart disease and entitlement to service connection for hairy cell leukemia or other chronic B-cell leukemias (previously claimed as anemia.  The Veteran filed a clear notice of disagreement (NOD) dated in June 2012, referencing the rating decision with a heading at the top of the page reading "Notice of Disagreement."  See 38 C.F.R. § 20.302(a).  No statement of the case has been issued addressing these issues following the Veteran's filing of a notice of disagreement.  Since there has been an initial RO adjudication of the claim on the merits and a notice of disagreement as to the denial, the Veteran is entitled to a statement of the case, and the current lack of a statement of the case with respect to the claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran with a statement of the case with respect to his claims for service connection for ischemic heart disease and entitlement to service connection for hairy cell leukemia or other chronic B-cell leukemias (previously claimed as anemia.  The RO should afford the Veteran with a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


